DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 7 and 13 have been amended.  Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6 and 19-20 are drawn to systems for telemonitoring which is within the four statutory categories (i.e. machine).  Claims 7-12 are drawn to a method for telemonitoring which is within the four statutory categories (i.e. process).  Claims 13-18 
Claim 1 (Group I) recites a telemonitoring system configured to interact with a subject, the system comprising: 
an input unit for receiving output signals, from one or more sensors, conveying information related to one or more vital signs of the subject  (see MPEP § 2106.05(g), insignificant extra-solution activity);
a user interface configured to present the subject with one or more query interfaces and facilitate entry and/or selection of responses to queries presented by the query interfaces (see MPEP § 2106.05(f), mere instructions to apply an exception); and
one or more hardware processors configured by machine readable instructions to (see MPEP § 2106.05(f), mere instructions to apply an exception): 
determine well-being ranges for the one or more vital signs of the subject, wherein the well-being ranges are based on (i) first levels of the one or more vital signs obtained during time periods corresponding to a timing of responses to queries of one more learning phase query interfaces, the queries of the one or more learning phase query interfaces being related to a well-being of the subject, and (ii) responses to the queries of the one or more learning phase query interfaces; 
determine, based on the output signals, second levels of the one or more vital signs of the subject; and 
responsive to the second levels of the one or more vital signs being within the well-being ranges, cause presentation of a subject evaluation query interface to the subject via the user interface, wherein the subject evaluation query interface comprises the one or more queries related to the medical condition experienced by the subject, and wherein the subject evaluation query interface presents each of the one or more queries at a time interval based, at least in part, on the determined level of importance of each query (see MPEP § 2106.05(g), insignificant extra-solution activity).  
The bolded limitations, given the broadest reasonable interpretation, cover a mental process and/or a certain method of organizing human activity because it recites a process that is performed in the human mind, but for the recitation of generic computer components/ fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any limitations not identified above as part of the mental process and/or the method of organizing human activity are deemed “additional elements,” are underlined and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 7-20 is identical as the abstract idea for Claims 1-6 (Group I).
Dependent Claims 2-6, 8-12, 14-18 and 20 include other limitations, for example Claims 2, 8, 14 and 20 recite responsive to any of the second levels of the one or more vital signs being outside the well-being ranges, withhold the subject evaluation query interface from the subject until the second levels of the one or more vital signs are within the well-being ranges, Claims 3, 9 and 15 recite obtaining psychological Claims 4, 10 and 16 recite determining first engagement information indicative of a level of engagement of the subject with the telemonitoring system and second engagement information indicative of a level of engagement of the subject with a care team associated with the subject; determining, based on the output signals, fourth levels of the one or more vital signs for periods of time that correspond to a timing of determining the first and second engagement information; and determining the well-being ranges for the one or more vital signs of the subject based on the fourth levels of the one or more vital signs, and the first and second engagement information, Claims 5, 11 and 17 recite re-determining the well-being ranges for the one or more vital signs (a) at predetermined daily, weekly, monthly, or yearly intervals; (b) responsive to a request by a telehealth professional; or (c) responsive to a predetermined change in the medical condition experienced by the subject, and Claims 6, 12 and 18 recite one or more sensors configured to generate the output signals conveying information related to the one or more vital signs of the subject, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 7, 13 and 19.
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a user interface and hardware processors configured by machine readable instructions, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see page 2 of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving output signals from sensors, which amounts to mere data gathering and/or the recitation of presentation of interfaces, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Page 2 of the Specification discloses that the additional elements (i.e. hardware processor, user interface) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. presenting data, receiving input) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives sensor data, and transmits the data to input unit over a network;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. responsive to levels of vital signs being within particular ranges, presenting a subject evaluation query interface) and does not impose meaningful limits on the scope of the claims;
Dependent Claims 2-6, 8-12, 14-1 and 20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent Claims 2, 8 and 14 and Claims 5, 11 and 17), performing repetitive calculations (e.g. the determining levels of vital signs and engagement feature of dependent Claims 3, 9 and 15 and Claims 4, 10 and 16). 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), including claims 13-18, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The “means for” limitations found in claims 13-18 do not correspond to any structure, material or act in the instant specification. 



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 1-3, 5-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patangay (U.S. Pub. No. 2008/0319272 A1) in view of Kehr (U.S. Pub. No. 2013/0218588 A1).
Regarding claim 1, Patangay discloses a telemonitoring system configured to interact with a subject (Paragraph [0020] discuss a system for remote monitoring.), the system comprising: 
an input unit for receiving output signals, from one or more sensors, conveying information related to one or more vital signs of the subject (Paragraph [0023] discusses sensors monitoring the patient that are connected to a communicator, construed as the input unit, that collect data related to vital signs.  Paragraph [0044] discusses the physiometric data including the patient’s temperature, heart rate, blood pressure, respiratory rate, skin resistance, etc., construed as vital signs.);
a user interface configured to present the subject with one or more query interfaces and facilitate entry and/or selection of responses to queries presented by the query interfaces (Paragraphs [0004] and [0023] discuss a communicator which provides interactive questioning regarding a patient’s perceived health and well-being, construed as a query interface.) ; and
one or more hardware processors configured by machine readable instructions (Paragraph [0027] discusses a server used to process information and includes a CPU.) to: 
(Paragraph [0035] discusses contemporaneously measuring the patient’s physiometric data as the patient is answering the questionnaire.  Paragraph [0048] discusses determining well-being ranges.  Paragraphs [0038] and [0042] discuss the patient’s physiometry being evaluated as the patient is responding to questions to evaluate the patient, construed as determining well-being ranges.); 
receive a request for presentation of a subject evaluation query interface to the subject, the subject evaluation query interface comprising queries related to a medical condition experienced by the subject (Paragraph [0046] discusses follow-up questions related to a condition that patient is being monitored for, construed as related to a medical condition experienced by the subject.);
determine, based on the output signals, second levels of the one or more vital signs of the subject (Paragraph [0042] discusses the questionnaire being dynamic in nature and adapting to readings and changes from patient’s physiometry obtained during the evaluation.); 
responsive to the second levels of the one or more vital signs being within the well-being ranges, cause presentation of a subject evaluation query interface to the subject via the user interface (Paragraph [0042] discusses inquiring further after physiometric readings are determined to be within a certain range.), wherein 
	but Patangay does not appear to explicitly disclose: 
determining a level of importance of each query of one or more queries related to a medical condition experienced by the subject; and
wherein the subject evaluation query interface presents each of the one or ore queries at a time interval based, at least in part, on the determined level of importance of each query. 

Kehr teaches:
determining a level of importance of each query of one or more queries related to a medical condition experienced by the subject (Paragraph [0109] discusses determining the timing of queries to the patient is based on urgency of receiving responses, construed as determining importance of a query, which depends on the patient’s condition.); and
wherein the subject evaluation query interface presents each of the one or more queries at a time interval based, at least in part, on the determined level of importance of each query (Paragraphs [0109] and [0112] discuss the timing of the questions being based on the urgency of receiving responses, construed as importance of the query.  Paragraph [0132] also discusses intervals between communications, construed as including the transmission of queries.). 
Patangay to include determining an importance of each query and presenting the one more queries at a time interval based on the determined level of importance, as taught by Kehr, in order to “easily present[] patient queries and obtaining contemporaneous, meaningful patient responses providing various types of treatment information, including compliance information, information regarding side effects and health status, and information concerning the patient's general quality of life (Kehr, Paragraph [0010])” and for “facilitating efficient and improved monitoring and management of medical treatment regimens (Kehr, Paragraph [0021]).”

Regarding claim 2, Patangay discloses wherein the one or more hardware processors are further configured to, responsive to any of the second levels of the one or more vital signs being outside the well-being ranges, withhold the subject evaluation query interface from the subject until the second levels of the one or more vital signs are within the well-being ranges (Paragraph [0042] discusses the questioning can be modified dynamically based on the various factors, including a change in the patient’s physiometry, construed as including withholding the evaluation query interface if the subject’s second levels are outside of well-being ranges.). 
 
Regarding claim 3, Patangay discloses wherein the one or more hardware processors are further configured to: 
obtain psychological information associated with the subject (Paragraphs [0037] and [0043] discuss obtaining information related to the patient’s mental well-being, construed as psychological information.); 

determine the well-being ranges for the one or more vital signs of the subject based on the third levels of the one or more vital signs, and the obtained psychological information (Paragraph [0042] discusses determining the normative range for the patient’s using both physiometric readings and perceived emotional state.).  

Regarding claim 5, Patangay discloses wherein the one or more hardware processors are configured to re-determine the well-being ranges for the one or more vital signs (a) at predetermined daily, weekly, monthly, or yearly intervals; (b) responsive to a request by a telehealth professional; or (c) responsive to a predetermined change in the medical condition experienced by the subject (Paragraph [0048] discusses determining the normative state at the start of monitoring, construed as responsive to a request by the telehealth professional or by using trends established based on the patient’s data over time, construed as a predetermined changed in the medical condition experienced by the subject.).  

Regarding claim 6, Patangay discloses comprising one or more sensors configured to generate the output signals conveying information related to the one or more vital signs of the subject (Paragraph [0023] discusses sensors transmitting physiometric data obtained to the communicator.).  

Claim 7 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 8 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.

Claim 9 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 11 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.

Claim 12 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.

Claim 18 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

Claim 19 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for similar reasons as given above.
	
Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patangay in view of Kehr, in further view of Ghanbari (U.S. Pub. No. 2014/0122109 A1).
Regarding claim 4, Patangay does not appear to explicitly disclose wherein the one or more hardware processors are further configured to: 
determine, based on the output signals, fourth levels of the one or more vital signs for periods of time that correspond to a timing of determining the first and second  information (Paragraph [0035] discusses contemporaneously measuring the patient’s physiometric data as the patient is answering the questionnaire.); and
determine the well-being ranges for the one or more vital signs of the subject based on the fourth levels of the one or more vital signs, and the first and second 
but Patangay does not appear to explicitly disclose:
determining first engagement information indicative of a level of engagement of the subject with the telemonitoring system and second engagement information indicative of a level of engagement of the subject with a care team associated with the subject.
Ghanbari teaches:
determining first engagement information indicative of a level of engagement of the subject with the telemonitoring system and second engagement information indicative of a level of engagement of the subject with a care team associated with the subject (Paragraph [0009] discusses determining a patient engagement metric when the patient is answering questions.  Paragraphs [0067] and [0070] discuss the medical professional’s interaction with the patient and the professional inputting data into the system, construed as including an engagement level.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the data collected in Patangay to include the engagement level, as taught by Ghanbari, in order to “detect when changes in interview approach or question style should be made in order to keep the patient engaged (Ghanbari, Paragraph [0058]).”

Claim 10 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.


Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered.
Claim Rejections – 35 U.S.C. § 102 and § 103
	Applicant argues that prior art of record does not disclose or teach the claims as amended.  Examiner has considered Applicant’s amendments and updated the rejection accordingly.  The claims remain rejected under § 103.


Claim Rejections – 35 U.S.C. § 101
Applicant argues that “the claims integrate the abstract idea into a practical application (Remarks, page 11).”  Specifically, Applicant argues that the newly amended limitations result in the claims being similar to the Core Wireless case.  Core Wireless was eligible as it was an improved user interface for electronic devices that displayed an application summary of unlaunched application, where the particular data summary is selectable by a user to launch the respective application, which was considered an improvement to computer functionality. 
First, Examiner maintains that any improvement found in the claims results in an improvement to the abstract idea itself, rather than a technological improvement.  
Examiner maintains the claims are directed to an abstract idea without significantly more or a practical application.  Any hardware used is merely used a tool to implement the abstract idea (MPEP 2106.05(f)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686